



EXHIBIT 10.2


FRANKLIN RESOURCES, INC.
2002 UNIVERSAL STOCK INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD


    
Name:
 
Address:
 



In accordance with the Franklin Resources, Inc. 2002 Universal Stock Incentive
Plan (the “2002 Plan”), as an incentive for increased efforts and successful
achievements, Franklin Resources, Inc. (the “Company”), has awarded Participant
shares of common stock of the Company subject to the terms and conditions of the
accompanying Restricted Stock Award Agreement (the “Award Agreement”), this
Notice of Restricted Stock Award (the “Notice of Award” and together with the
Award Agreement, the “Award”) and the 2002 Plan, as follows (capitalized terms
used but not defined in this Notice of Award have the same meaning as set forth
in the 2002 Plan):


Award Number:
 
Award Date:
 
Total Number of Shares (the “Shares”) Awarded:
 
Grant Date Value of Award (USD):
 
Restrictive Covenants Apply:
[Insert “Yes” or “No”]



Subject to Participant’s Continuous Status as an Employee and other limitations
set forth in the Award and the 2002 Plan, the Shares shall vest in the amounts
and on the dates (each, a “Vesting Date”) set forth in the Vesting Schedule
below:
[Vesting schedule terms subject to approval of the Compensation Committee of the
Board of Directors of the Company.]
Vesting Dates                Number of Shares
The Shares subject to this Award shall vest only by Participant’s Continuous
Status as an Employee and such status is at the will of the Company or the
applicable Subsidiary (not through the act of being hired, being granted this
Award or acquiring Shares hereunder). Nothing in this Award, or in the 2002
Plan, which is incorporated herein by this reference, affects the Company’s, or
a Subsidiary’s, right to terminate, or to change the terms of, Participant’s
employment at any time, with or without cause.
From time to time, the Company may be in a “Blackout Period” and/or subject to
applicable securities laws that could subject Participant to liability for
engaging in any transaction involving the sale of the Shares. Prior to the sale
of any Shares acquired under this Award, it is Participant’s responsibility to
determine whether or not such sale of Shares will subject Participant to
liability under insider trading rules or other applicable securities laws.
In receiving this Award, Participant is hereby notified that the following
constitute certain of the terms, conditions and obligations of receiving,
holding and potentially vesting in, and settlement of the Award:
(i) Participant may receive the 2002 Plan prospectus in connection with the Form
S-8 registration statement for the 2002 Plan, any updates thereto, the 2002
Plan, the Award Agreement and this Notice of Award (collectively, the “2002 Plan
Documents”) in electronic form either through the Company’s intranet, the
website of the third-party


1

--------------------------------------------------------------------------------





stock administration provider used by the Company, or another form of electronic
communication (e.g., e-mail), as determined by the Company;
(ii) Participant has access to the Company’s intranet and the internet;
(iii) Participant may be required to acknowledge receipt of electronic or paper
copies of the 2002 Plan Documents and the Company’s most recent annual report to
stockholders; and
(iv) Participant has familiarized himself or herself with, and has acknowledged
the contents of and accepted the Award subject to, the terms and provisions of
the 2002 Plan Documents.
Participant may receive, without charge, upon written or oral request, paper
copies of any or all of the 2002 Plan Documents, documents incorporated by
reference in the Form S-8 registration statement for the 2002 Plan, and the
Company’s most recent annual report to stockholders by requesting them from
Stock Administration at the Company, One Franklin Parkway, San Mateo, CA
94403-1906. Telephone +1 (650) 312-2000. Email [ ]. Participant may also
withdraw Participant’s consent to receive any or all documents electronically by
notifying Stock Administration at the above address in writing.
If restrictive covenants apply to the Award (as indicated above), such
restrictive covenants shall be governed by the provisions of Exhibit A to the
Award Agreement and, for the avoidance of doubt, Exhibit A shall form part of
the Award Agreement. In these circumstances, Participant shall be required to
accept the Award by electronic or other means, as determined by the Company.
If restrictive covenants do not apply to the Award (as indicated above), the
terms, conditions, obligations and requirements of this Notice of Award shall
apply as a condition of receiving and holding the Award without the need for any
manual or other execution of this Notice of Award by Participant or the Company,
and Participant shall be deemed for all purposes to have accepted the Award in
the absence of any written notice from Participant to the contrary.
Notwithstanding the foregoing, however, as a condition to holding the Award
and/or the vesting or settlement of the Award, upon the Company’s request at any
time, the Company may require Participant to sign this Notice of Award either
manually or electronically.






2

--------------------------------------------------------------------------------






FRANKLIN RESOURCES, INC.
2002 UNIVERSAL STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT




This Restricted Stock Award Agreement, together with any Exhibits or
Appendix(es) attached hereto (hereinafter, collectively, the “Agreement”), is
made as of the Award Date set forth in the Notice of Restricted Stock Award (the
“Notice of Award”) between Franklin Resources, Inc. (the “Company”) and
Participant named therein (“Participant”).


WITNESSETH:


WHEREAS, the Board and stockholders of the Company have adopted the Franklin
Resources, Inc. 2002 Universal Stock Incentive Plan (the “2002 Plan”),
authorizing the grant of common stock of the Company (“Stock”) to eligible
individuals as an incentive in connection with the performance of services for
the Company and its Subsidiaries, as defined in the 2002 Plan, which is
incorporated herein by this reference (capitalized terms used but not defined in
this Agreement have the same meaning as set forth in the 2002 Plan or the Notice
of Award, as applicable); and


WHEREAS, the Company recognizes the efforts of Participant on behalf of the
Company and its Subsidiaries and desires to motivate Participant in
Participant’s work and provide an inducement to remain in the service of the
Company and its Subsidiaries; and


WHEREAS, the Company has determined that it would be to the advantage and in the
interest of the Company and its stockholders to award the Stock provided for in
this Agreement and the Notice of Award to Participant, subject to certain
restrictions, as an incentive for increased efforts and successful achievements;
    
NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants herein contained, the parties hereto hereby agree as follows:


1.    Restricted Stock Award.


(a)    The Company is issuing to Participant Shares as set forth in the Notice
of Award, subject to the rights of and limitations on Participant as owner
thereof as set forth in this Agreement. Such Shares are being issued in book
entry form and maintained on the books of Computershare, the Company’s transfer
agent, or any successor thereto. All Shares issued hereunder shall be deemed
issued to Participant as fully paid and non-assessable shares, and, subject to
the restrictions set forth in the 2002 Plan and this Agreement, Participant
shall have all rights of a stockholder with respect thereto, including the right
to vote, to receive dividends (including stock dividends), to participate in
stock splits or other recapitalizations, and to exchange such Shares in a tender
offer, merger, consolidation or other reorganization. The Company shall pay any
applicable stock transfer taxes. Participant hereby acknowledges that
Participant is acquiring the Stock issued hereunder for investment and not with
a view to the distribution thereof, and that Participant does not intend to
subdivide Participant’s interest in the Stock with any other person.


(b)    If so indicated on the Notice of Award, the restrictive covenants set
forth on Exhibit A, attached hereto, shall apply and shall form a part of this
Agreement. The Award shall be in consideration of Participant’s execution of
this Agreement and the covenants herein.




1

--------------------------------------------------------------------------------





2.Transfer Restriction. No Stock issued to Participant hereunder shall be sold,
transferred by gift, pledged, hypothecated, or otherwise transferred or disposed
of by Participant prior to the date on which it becomes vested under Section 3,
except by will or the laws of descent and distribution. This Section shall not
preclude Participant from exchanging the Stock awarded hereunder pursuant to a
cash or stock tender offer, merger, reorganization or consolidation.
Notwithstanding the foregoing, any securities (including stock dividends and
stock splits) received with respect to shares of Stock which are not yet vested
under Section 3 shall be subject to the provisions of this Agreement in the same
manner and shall become fully vested at the same time as the Stock with respect
to which such additional securities were issued.


3.    Vesting.


(a)    Participant’s interest in the Stock awarded under Section 1 shall become
vested and non-forfeitable in accordance with the Vesting Schedule in the Notice
of Award so long as Participant maintains a Continuous Status as an Employee,
subject to Section 12 below. Upon vesting, the Company shall, within thirty (30)
days of such vesting, deliver to Participant the certificates evidencing the
non-forfeitable shares (free of restrictive legends on such stock certificates),
provided the withholding requirements of Section 4 have been satisfied.
Alternatively, provided the withholding requirements of Section 4 have been
satisfied, the Committee may permit or require that such non-forfeitable shares
of Stock (free of the restrictive notations on shares of Stock issued in
book-entry form) be deposited directly with a brokerage firm or transfer agent
determined acceptable to the Company for such purpose or to a designated agent
of the Company, and the Committee may utilize electronic or automated methods of
share transfer.


(b)    If Participant ceases to maintain a Continuous Status as an Employee for
any reason other than death or disability (as described in Section 3(c)), all
shares of Stock to the extent not yet vested under Section 3(a) on the date
Participant ceases to maintain a Continuous Status as an Employee shall be
forfeited by Participant without payment of any consideration to Participant
therefor. Any shares of Stock so forfeited shall be canceled and returned to the
status of authorized but unissued shares, to be held for future distributions
under the 2002 Plan.


(c)    If Participant dies or in the event of termination of Participant’s
Continuous Status as an Employee as a result of disability (as determined by an
executive officer of the Company in accordance with the policies of the Company)
while an employee of the Company or any of its Subsidiaries, Participant’s
interest in all shares of Stock awarded hereunder shall become fully vested as
of the date of death or termination of employment on account of such
disability.  Unless changed by the Committee, “disability” means that
Participant ceases to be an employee on account of disability as a result of
which Participant is determined to be disabled by the determining authority
under the long-term or total permanent disability policy, or government social
security or other similar benefit program, of the country or location in which
Participant is employed and in the absence of such determining authority, as
determined by the Committee in accordance with the policies of the Company.


4.    Withholding of Taxes.


(a)General. Participant is ultimately liable and responsible for all taxes owed
by Participant in connection with the Stock awarded, regardless of any action
the Company or any of its Subsidiaries takes with respect to any tax withholding
obligations that arise in connection with the Stock awarded. Neither the Company
nor any of its Subsidiaries makes any representation or undertaking regarding
the treatment of any tax withholding in connection with the grant or vesting of
the Stock awarded or the subsequent sale of any of the Stock. The Company and
its Subsidiaries do not commit and are under no obligation to structure the
Award to reduce or eliminate Participant’s tax liability.


(b)Payment of Withholding Taxes. Prior to any event in connection with the Stock
awarded (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state or local taxes or
any applicable foreign taxes and including any employment tax obligation (the
“Tax Withholding Obligation”), Participant must agree to the satisfaction of
such Tax Withholding Obligation in a manner acceptable to the Company, including
by one of the following methods:




2

--------------------------------------------------------------------------------





(i)By Share Withholding. Unless the Company permits Participant to satisfy the
Tax Withholding Obligation by some other means in accordance with clause (iii)
below, Participant authorizes the Company (in the exercise of its sole
discretion) to withhold from those unrestricted shares of Stock to be delivered
to Participant upon vesting under Section 3 above the whole number of shares
sufficient to satisfy the Tax Withholding Obligation. Share withholding will
result in the delivery of a lower number of unrestricted shares of Stock to
Participant. Share withholding will generally be used to satisfy the tax
liability of individuals subject to the short swing profit restrictions of
Section 16(b) of the Securities Exchange Act of 1934, as amended.


(ii)By Sale of Shares. Unless the Company permits Participant to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (iii)
below, and provided that the terms of this clause (ii) do not violate
Section 13(k) of the Securities Exchange Act of 1934, as amended, Participant’s
acceptance of the Stock awarded constitutes Participant’s instruction and
authorization to the Company and any brokerage firm determined acceptable to the
Company for such purpose to sell on Participant’s behalf a whole number of
shares from those unrestricted shares of Stock to be delivered to Participant
upon vesting under Section 3 above as the Company determines to be appropriate
to generate cash proceeds sufficient to satisfy the applicable Tax Withholding
Obligation. Such shares will be sold on the day such Tax Withholding Obligation
arises (e.g., a Vesting Date) or as soon thereafter as practicable. Participant
will be responsible for all brokers’ fees and other costs of sale, and
Participant agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed the Tax Withholding Obligation, the Company agrees
to pay such excess in cash to Participant. Participant acknowledges that the
Company is under no obligation to arrange for such sale at any particular price,
and that the proceeds of any such sale may not be sufficient to satisfy the Tax
Withholding Obligation. Accordingly, Participant agrees to pay to the Company or
any of its Subsidiaries as soon as practicable, including through additional
payroll withholding, any amount of the Tax Withholding Obligation that is not
satisfied by the sale of shares described above.


(iii)By Check, Wire Transfer or Other Means. At any time not less than five (5)
business days (or such fewer number of days as determined by the Committee or
its designee) before any Tax Withholding Obligation arises (e.g., a Vesting
Date), Participant may request permission to satisfy the Tax Withholding
Obligation by check, wire transfer or other means, by submitting such request,
in writing, to the Company. Alternatively, the Company may require that
Participant satisfy any Tax Withholding Obligation in any such manner. If the
Company approves Participant’s request, or so requires, within five (5) business
days of the relevant Vesting Date (or such fewer number of days as determined by
the Committee or its designee) Participant must deliver to the Company the
amount that the Company determines is sufficient to satisfy the Tax Withholding
Obligation by (x) wire transfer to such account as the Company may direct, (y)
delivery of a certified check payable to the Company, or (z) such other means as
specified from time to time by the Committee or its designee.


5.    Successors. This Agreement shall (a) inure to the benefit of, and be
enforceable by, the Company successors and assigns, and (b) be binding on
Participant’s executors, administrators, heirs and successors, in the event the
Participant dies and Section 2 of this Agreement applies. Nothing contained in
the 2002 Plan, the Notice of Award or this Agreement shall be interpreted as
imposing any liability on the Company or the Committee in favor of Participant
or any purchaser or other transferee of Stock or Shares with respect to any
loss, cost or expense which Participant, purchaser or other transferee may incur
in connection with, or arising out of any transaction involving, any Stock or
Shares subject to the 2002 Plan, the Notice of Award or this Agreement.


6.    Integration. The terms of the 2002 Plan, the Notice of Award and this
Agreement are intended by the Company and Participant to be the final expression
of their agreement with respect to the shares of Stock and may not be
contradicted by evidence of any prior or contemporaneous agreement. The Company
and Participant further intend that the 2002 Plan, the Notice of Award and this
Agreement shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any arbitration,
judicial, administrative or other legal proceeding involving the 2002 Plan, the
Notice of Award or this Agreement. Accordingly, the 2002 Plan, the Notice of
Award and this Agreement contain the entire understanding between the parties
and supersede all prior oral, written and implied agreements, understandings,
commitments and practices among the parties.




3

--------------------------------------------------------------------------------





7.    Waivers. Any failure to enforce any terms or conditions of the 2002 Plan,
the Notice of Award or this Agreement by the Company or by Participant shall not
be deemed a waiver of that term or condition, nor shall any waiver or
relinquishment of any right or power for all or any other times.


8.    Severability of Provisions. If any provision of the 2002 Plan, the Notice
of Award or this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provision thereof; and
the 2002 Plan, the Notice of Award and this Agreement shall be construed and
enforced as if none of them included such provision.


9.    Committee Decisions Conclusive. This Agreement and the Notice of Award are
administered and interpreted by the Committee and the Committee has full and
exclusive discretion to interpret and administer this Agreement and the Notice
of Award. All actions, interpretations and decisions of the Committee are
conclusive and binding on all persons, and will be given the maximum possible
deference allowed by law.


10.    Mandatory Direct Discussion, Mediation, and Arbitration. To the extent
permitted by law, any claim, disagreement, or dispute arising out of or relating
to the 2002 Plan, the Notice of Award, and/or this Agreement, including the
meaning or interpretation thereof (a “Dispute”), shall be resolved solely and
exclusively by direct discussion and mandatory mediation followed, if necessary,
by final and binding arbitration in accordance with the terms and procedures
specified in this Section 10. These terms and procedures apply solely to the
resolution of a Dispute as defined in this Agreement. Any other claim, issue, or
complaint raised by Participant who is subject to the Franklin Templeton
Investments Alternative Dispute Resolution Policy and Agreement (the “ADR
Agreement”), which claims, issues or complaints are not covered by this
Agreement will be resolved according to the terms and procedures of the ADR
Agreement. With regard to any Dispute as defined in this Agreement, if there is
a difference between the terms or procedures defined in the ADR Agreement, and
the terms and procedures defined in this Agreement, this Agreement’s terms and
procedures shall control. Participant and the Company specifically agree to
waive the right to pursue any Dispute before a court or jury.
(a)    Direct Discussion. Upon written notice of any Dispute, Participant and
the Company (each referred to as a “party” and together as the “parties”) shall
first attempt to resolve the Dispute by direct discussion.


(b)    Mediation. If a Dispute is not resolved by direct discussion then either
party may request mediation of the Dispute by sending a written notice
requesting mediation to the other party. The parties will mutually agree to the
selection of a mediator, whose compensation will be borne by the Company.


(c)Arbitration. If a Dispute is not resolved by direct discussion and mandatory
mediation, then either party may request final and binding arbitration of the
Dispute by sending a written notice requesting arbitration to the other party.
The Dispute will be heard by a single arbitrator unless, within 45 days of
receiving the initial written demand for arbitration, either party elects by
written notice to the other party for the arbitration to be heard by a panel of
three arbitrators. If a single arbitrator is used, the parties will mutually
agree to the selection of the arbitrator. If either party elects for the
arbitration to be heard by a panel of three arbitrators, each party will select
one arbitrator, and the arbitrators selected by the parties will, within a
reasonable period of time, then appoint a third arbitrator to serve as chair of
the panel.


The arbitration will be conducted in accordance with the Employment Arbitration
Rules and Mediation Procedures of the American Arbitration Association (“AAA”)
as amended and effective November 1, 2009 (the “AAA Rules”) but without
necessarily retaining AAA or any other third-party to administer the
arbitration. The parties will determine whether a third-party administration
service is necessary and, if jointly deemed necessary, agree to a mutually
acceptable arbitration administration service, whether AAA or otherwise, within
45 days of receipt of the initial written demand for arbitration. If the parties
do not agree about whether a third-party is needed to administer the
arbitration, or if the parties cannot reach agreement as to which administration
service to use within 45 days, any arbitration will be administered by AAA. The
location for the arbitration shall be in the county or comparable jurisdiction
of Participant’s employment. Judgment on the award rendered may be entered in
any court having jurisdiction.




4

--------------------------------------------------------------------------------





The Company will pay all of the costs of arbitration that are attributable to
the employer pursuant to the AAA Rules, unless applicable law requires the
Company to pay a greater share or all of the costs. In addition, if a single
arbitrator is used, or if the Company elects for the arbitration to be heard by
a panel of three arbitrators, the compensation and expenses of the arbitrator(s)
will be paid by the Company. If Participant elects for the arbitration to be
heard by a panel of three arbitrators, Participant will be responsible for
paying one-half of the arbitrators’ compensation and expenses.


All statutes of limitation that would otherwise be applicable shall apply to any
arbitration proceeding under this Section. To the extent permitted by law,
Participant waives the right to participate in a class, representative or
collective action, as a class representative, class member, as an opt-in party,
or private attorney general or join or consolidate claims with claims of any
other person or entity, with respect to any Dispute, whether before a court or
jury or in arbitration. Nothing in this Agreement, however, is intended or
understood to limit, contradict, or preclude the rights reserved by law for
Participant to initiate any administrative claim, or to excuse Participant from
bringing an administrative claim before any agency in order to fulfill any
obligation by Participant to exhaust administrative remedies. The provisions of
this Section are intended by Participant and the Company to be exclusive for all
purposes and applicable to any and all Disputes.


Except as otherwise provided in this Agreement, or as otherwise mutually agreed
by the parties, the arbitrator(s) will conduct the arbitration pursuant to the
AAA Rules, the U.S. Federal Arbitration Act, 9 U.S.C. section 1, et seq., and
the U.S. Federal Rules of Evidence. The arbitrator(s) shall have jurisdiction
and authority only to award Participant an amount equal to or less than the
amount of the Award challenged in the Dispute, subject to the same terms and
conditions as the Notice of Award in Dispute, and shall not have jurisdiction or
authority to make any other award of any type, including, without limitation,
punitive damages, unforeseeable economic damages, damages for pain, suffering or
emotional distress, or any other kind or form of damages (the “Arbitrator
Authority”). Thus, the arbitrator(s) shall not have jurisdiction or authority to
grant preliminary or final injunctive relief or specific performance. The
remedy, if any, awarded by the arbitrator(s) within the Arbitrator Authority
shall be the sole and exclusive remedy for any Dispute that is subject to
arbitration under this Section.


If Participant is an Associated Person employed by a Member Firm (as each such
term is defined by the rules of the Financial Industry Regulatory Authority
(“FINRA”)), nothing in this Agreement prohibits or restricts Participant or the
Member Firm from filing an arbitration claim involving a Dispute in the FINRA
arbitration forum as specified in FINRA rules. In such a case, the parties each
reserve the right to elect to have the arbitration heard by a panel of three
arbitrators regardless of the dollar amount of the claim. The parties further
agree that the authority of the arbitrator(s) in any FINRA arbitration of a
Dispute is limited to the Arbitrator Authority defined above. Unless otherwise
mutually agreed by the parties, the arbitrator(s) will conduct the arbitration
pursuant to the FINRA Code of Arbitration Procedure for Industry Disputes (the
“FINRA Code”) and the Federal Rules of Evidence. All fees, costs, and expenses
of FINRA arbitration, whether a single arbitrator or a panel of arbitrators is
selected, including any hearing session fees, arbitration fees, surcharges, and
filing fees, will be allocated as specified in the FINRA Code.


11.    Delaware Law. The 2002 Plan, the Notice of Award and this Agreement are
governed by, and all Disputes arising under or in connection with the 2002 Plan,
the Notice of Award and this Agreement shall be resolved in accordance with, the
laws of the State of Delaware, without regard to its conflict of laws rules, to
the extent not pre-empted by the federal laws of the United States of America.


12.Forfeiture.


(a)    Forfeiture Pursuant to Restatement of Financial Results. Notwithstanding
anything in the Award to the contrary, in the event that (i) the Company issues
a restatement of financial results to correct a material error; (ii) the
Committee determines, in good faith, that fraud or willful misconduct by
Participant was a significant contributing factor to the need to issue such
restatement; and (iii) some or all of the shares of Stock that were granted
and/or other property earned prior to such restatement by Participant would not
have been granted and/or earned, as applicable, based upon the restated
financial results, Participant shall immediately return to the Company those
shares of Stock, property received with respect to those shares of Stock,
including any cash dividends paid with respect to those shares


5

--------------------------------------------------------------------------------





of Stock, any pre-tax- income derived from ownership and any gross proceeds from
disposition of such Stock and property, that would not have been granted and/or
earned based upon the restated financial results (the “Repayment Obligation”),
and all such shares of Stock (whether or not vested) shall immediately be
forfeited. The Company shall be able to enforce the Repayment Obligation by all
legal means available, including, without limitation, by withholding such amount
from other sums and property owed by the Company to Participant.


(b)    Forfeiture Pursuant to Fraud or Breach of Securities Law. Notwithstanding
anything in the Award to the contrary, in the event that Participant:


(i)    is convicted by any court for fraud;


(ii)    is finally adjudicated by any court or is otherwise finally determined
by a Regulatory Agency to be in violation of any Securities Law where the
violation related to a period of time during which Participant was an employee;
or


(iii)    enters into a settlement agreement with a Regulatory Agency, with or
without admission of any liability, in relation to or in connection with an
allegation concerning a violation of any Securities Law by Participant where the
violation or alleged violation related to a period of time during which
Participant was an employee, and the terms of the settlement agreement result in
(x)  Participant making, or being required to make, payment of any penalty or a
payment in lieu of any penalty or redress in respect of such violation, or
alleged violation; (y) the publication of any statement of reprimand or censure;
or (z) Participant suffering any other penalty including (without limitation)
suspension or termination of Participant’s status for the purposes of any
Securities Law, all of Participant’s shares of Stock granted pursuant to this
Agreement that have not vested shall immediately be forfeited without any
payment to Participant therefor and Participant will immediately cease to have
any further rights over or interest in such shares of Stock.


Notwithstanding the foregoing, the Committee may determine, in its sole
discretion, that only a portion of Participant’s shares of Stock specified by
the Committee (or no such shares of Stock) shall be forfeited.


For the purposes of this Section 12(b), the following words shall have the
following meanings:


“Regulatory Agency” shall mean in any jurisdiction any department of government,
independent agency, authority appointed by statute or by government in
connection with the supervision and/or enforcement of any Securities Law
including, but not limited to, the U.S. Securities and Exchange Commission;


“Securities Law” shall mean any enactment, law, statute, rule, requirement or
regulation in any jurisdiction relating to Securities that is or was applicable
to the Company or that is or was applicable to Participant; and
 
“Securities” shall mean any shares, bonds, derivatives or other financial
instruments or financial assets or any interest therein.


(c)    Other Repayment/Forfeiture. Any benefits Participant may receive
hereunder shall be subject to repayment or forfeiture as may be required to
comply with (i) any applicable listing standards of a national securities
exchange adopted in accordance with Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (regarding recovery of erroneously awarded
compensation) and any implementing rules and regulations of the U.S. Securities
and Exchange Commission adopted thereunder, (ii) similar laws, and implementing
rules and regulations, of the European Union (as implemented by its member
states and by the European Securities and Markets Authority) and of any other
jurisdiction and (iii) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Company in its discretion to
be applicable to Participant.




END OF AGREEMENT




6

--------------------------------------------------------------------------------






EXHIBIT A
TO
FRANKLIN RESOURCES, INC.
2002 UNIVERSAL STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


This Exhibit A to the Agreement shall apply if so indicated in the Notice of
Award.
1.Confidentiality.


(a)Confidential Information Obligations and Restrictions. Participant shall keep
confidential and, except as the Company may otherwise consent to in writing,
shall not divulge, communicate, disclose, or use to the detriment of the Company
Group or for the benefit of any other person or persons, misuse in any way, or
make any use of, except for the benefit of the Company Group, at any time either
between the Award Date and the applicable Vesting Date or at any time
thereafter, any Confidential Information (as defined below). Participant shall
not disclose, deliver, reproduce, or in any way allow any such Confidential
Information to be disclosed, delivered to or used by any third-parties without
the specific direction or consent of a duly authorized representative of the
Company, except in connection with the discharge of Participant’s duties. Any
Confidential Information now or hereafter acquired by Participant with respect
to the business of the Company Group shall be deemed a valuable, special and
unique asset of the Company Group that is received by Participant in confidence
and as a fiduciary, and Participant shall remain a fiduciary to the Company with
respect to all of such information. Notwithstanding anything to the contrary
herein, Participant shall not have any obligation to keep confidential any
information (and the term “Confidential Information” shall not be deemed to
include any information) that (i) is generally available to the public through
no fault or wrongful act of Participant in breach of the terms hereof, (ii) is
disseminated by the Company Group publicly without requiring confidentiality,
(iii) is required by law or regulation to be disclosed by Participant, or (iv)
is required to be disclosed by Participant to any Government Agency (as defined
below) or person to whom disclosure is required by judicial or administrative
process.


(b)Permissible Disclosure of Confidential Information.


(i)Participant Rights Protected. Nothing in this Agreement shall limit or
interfere with Participant’s right to file a charge or complaint with any
Government Agency (as defined below) or ability, without notice to or
authorization from the Company, to communicate with any Government Agency for
the purpose of reporting a reasonable belief that a possible violation of law
has occurred or may occur, or to participate, cooperate, provide information
(including documents) or testify in any inquiry, investigation, proceeding or
action that may be conducted by any Government Agency.  Participant will not be
held criminally or civilly liable under any U.S. federal or state trade secret
law, including the Defend Trade Secrets Act of 2016 (as amended from time to
time) (or applicable law in jurisdictions other than the U.S. that afford
equivalent disclosure protections) for the disclosure of any Confidential
Information or other trade secret that is made in confidence to a Government
Agency (or, in jurisdictions other than the U.S., to equivalent governmental
agencies) or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law.  Participant will also not be held criminally or
civilly liable under any U.S. federal or state trade secret law (or applicable
law in jurisdictions other than the U.S. that afford equivalent disclosure
protections) for the disclosure of any Confidential Information or other trade
secret that is made in a complaint or other document filed in a legal
proceeding, if such filing is made under seal (or, in the case of jurisdictions
other than the U.S., in any manner that has equivalent effect).  If Participant
files a claim against the Company or any member of the Company Group alleging
that the Company (or any member of the Company Group) retaliated against
Participant for reporting a suspected violation of law, Participant may disclose
the Confidential Information or other trade secret to Participant’s attorney and
use the Confidential Information or other trade secret information in such legal
proceeding provided Participant (i) files any document containing the
Confidential Information or other trade secret under seal and (ii) does not
otherwise disclose the Confidential Information or other trade secret, except
pursuant to an order issued by the tribunal with jurisdiction over Participant’s
claim.




7

--------------------------------------------------------------------------------





(ii)Responding to Legal Process. Separately, to the extent Participant receives
any subpoena, court order, or other legal process issued in any private
litigation or arbitration regarding any matter or action involving the Company
Group, then to the extent permitted by law or regulation, Participant shall,
before providing any Confidential Information, give prompt prior written notice
to the Company’s General Counsel in order to provide the Company with a
reasonable opportunity to take appropriate steps to protect its Confidential
Information to the fullest extent possible.


2.Return of Confidential Material. Upon the completion or other termination of
Participant’s services for the Company Group, Participant shall promptly
surrender and deliver to the Company all records, materials, equipment,
drawings, documents, notes and books and data of any nature pertaining to any
Confidential Information of the Company Group or to Participant’s services, and
Participant will not take any description containing or pertaining to any
Confidential Information or data of the Company Group which Participant may
produce or obtain during the course of Participant’s services.


3.Non Solicit; Non Interference. Participant agrees that the Company Group has
invested substantial time, effort and expense in compiling its Confidential
Information, in assembling its present staff of personnel and in attracting
and/or contracting with its current clients and customers and its prospective
clients and customers. In consideration of the Company Group granting access to
Confidential Information, and in order to protect both the confidentiality of
Confidential Information and the Company Group’s connections with staff, clients
and customers and prospective clients and customers, Participant agrees that,
subject to any applicable jurisdiction specific limitations set forth in Section
4(a) and 4(b) below, during Participant’s employment and during the Restricted
Period, Participant shall not:


(a)either on Participant’s own account or in conjunction with or on behalf of
any other person, directly or indirectly, solicit, approach, counsel, entice
away or attempt to entice away any individual who during the Relevant Period is
or was a Senior Employee of the Company Group in the Restricted Area to leave
the employ of the Company Group, including by means of the supply of names or
expressing views on qualifications or otherwise; or


(b)either on Participant’s own account or in conjunction with or on behalf of
any other person, solicit, approach, contact, or have business dealings with,
directly or indirectly, any Restricted Person for the purpose of diverting the
Restricted Person’s account or other business relationship away from the Company
Group; provided, that nothing contained in this Section 3(b) shall be deemed to
prohibit Participant from seeking or doing any business which is not in direct
or indirect competition with the business carried on by the Company Group.


4.Certain Limitations. If a court determines that a restriction set forth in
Section 3(a) or 3(b) cannot be enforced as written because it is overbroad in
part (such as time, scope of activity, or geography), the parties agree that a
court shall enforce the restrictions to such lesser extent as is allowed by law
and/or reform the overbroad part of the restriction to make it enforceable. If,
despite the foregoing, any provision contained in this Exhibit A is determined
to be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect. In addition,
the following provisions shall apply to limit, in whole or in part, the
application of Section 3(a) and 3(b) of this Exhibit A during the Restricted
Period only:


(a)California.  For so long as Participant resides in California and California
law controls, Section 3(a) shall be limited to solicitation by unlawful means,
including use of Confidential Information, and Section 3(b) shall be limited to
solicitation to the extent that Participant’s solicitation involves use or
disclosure of Confidential Information.


(b)New York.  For so long as Participant resides in New York and New York law
controls, Restricted Person as used in Section 3(b) shall not include a client
or customer (person or entity) with whom Participant had a client relationship
prior to Participant’s employment with the Company Group.




8

--------------------------------------------------------------------------------





5.Consideration. The Award shall be in consideration for Participant’s execution
of this Agreement and the covenants contained herein, which include the
aforementioned restrictions and, in particular, the non-interference and
non-solicit obligations set out in Section 3(a) and 3(b) of this Exhibit A.


6.Acceptance. Participant accepts that the restrictions contained in this
Exhibit A are reasonable and necessary for the protection of the legitimate
interests of the Company Group.


7.Award Agreement Restrictive Covenants. Participant expressly acknowledges that
the restrictive covenants contained in this Exhibit A to the Award Agreement do
not replace and/or supersede any other restrictive covenants agreed between
Participant and the Employer. Restrictive covenants contained in Exhibit A are
in addition to any other restrictive covenants agreed and may be enforced
separately and independently.


8.Definitions. For purposes of this Exhibit A, the capitalized terms used above
shall have the following meanings:


(a)“Company Group” means the Company and its Subsidiaries, partnerships, joint
ventures and related and affiliated business entities.


(b)“Confidential Information” means information disclosed to Participant or
known by Participant as a consequence of or through the unique position of
Participant’s employment with the Company or any of its Subsidiaries (including
information conceived, originated, discovered or developed by Participant) prior
to or after the Award Date, and not generally or publicly known, about the
Company or its business, including, without limitation, data, information or
other compilation of information of the Company Group relating to the products,
processes, technical data, research and development, formulas, programs, test
data, customer lists, investor lists, business plans, marketing plans,
investment plans and strategies, pricing strategies or other subject matter
pertaining to any business of the Company Group or any of its funds, clients,
customers, consultants, licensees or affiliates, or private or otherwise
protected data relating to employee applicants or employees of the Company
Group, each as Participant may produce, obtain or otherwise learn of during the
course of Participant’s performance of services, including information expressly
deemed to be confidential by the Company Group.


(c)“Government Agency” includes any U.S. or non U.S. national, federal,
provincial, regional, state, or local governmental agency, commission or
legislative body, or self-regulatory organization, including, by way of
representative example only, any securities and financial regulators or
employment and labor regulators.


(d)“Relevant Period” means the 12-month period up to and including the date of
Participant’s termination of employment with the Company Group (or, where
Participant is placed on garden leave, the 12-month period up to and including
the date of the commencement of such period of garden leave).


(e)“Restricted Area” means those geographic regions or territories within any
country or state in which any member of the Company Group operates where during
the last two years of Participant’s employment with the Company Group, as
applicable: (i) Participant is or was engaged to provide services or materially
involved in providing services (including account management, both individually
and with colleagues, and client services undertaken in locations outside
Participant’s place of work); and/or (ii) Participant has or had geographic
responsibility.


(f)“Restricted Period” means the 12-month period after the date of Participant’s
termination of employment with the Company Group. The Restricted Period shall be
reduced by any period spent on garden leave.


(g)“Restricted Person” means any person in the Restricted Area who was an
investor or business partner, a client or customer, or prospective client or
customer of the Company Group during the Relevant Period and with whom
Participant had material business dealings during the Relevant Period.


(h)“Senior Employee” means any employee with whom Participant had material
business dealings during the Relevant Period and who: (i) has direct business
contact with clients or customers or prospective


9

--------------------------------------------------------------------------------





clients or customers as part of such employee’s day to day work; or (ii)
operates at a senior professional level or holds a management/executive role.


9.    Survival. This Exhibit A shall survive the expiration or termination of
Participant’s employment and shall survive the expiration or termination of the
Agreement.




10

--------------------------------------------------------------------------------






APPENDIX A
TO
FRANKLIN RESOURCES, INC.
2002 UNIVERSAL STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
FOR NON-U.S. RESIDENT PARTICIPANTS


Notwithstanding the terms of the Restricted Stock Award Agreement (the “Base
Agreement”) to which this Appendix A is attached, if Participant is not resident
in the United States at the time of grant of the Award or at any time between
the time of grant and vesting of the Award, the following terms and provisions
shall amend and supersede the terms and provisions set forth in the Base
Agreement to the extent set forth herein. In the event of any conflict between
the Base Agreement and this Appendix A, the terms of this Appendix A shall
prevail.


I.    Vesting.


Section 3(b) of the Base Agreement is amended to read in full as follows:


(b)    In the event of termination of Participant’s Continuous Status as an
Employee (whether or not in breach of local labor laws and whether or not later
found to be invalid) for any reason other than death or disability (as described
in Section 3(c)), Participant’s rights under the 2002 Plan, including but not
limited to the right to receive shares of Stock, if any, and the vesting thereof
will terminate effective as of the date that Participant is no longer an active
employee of the Company or one of its Subsidiaries and will not be extended by
any notice period, whether mandated under local law or agreed upon between the
Company or a Subsidiary and Participant (e.g., active employment would not
include a period of “garden leave” or similar period required pursuant to local
law or the terms of any agreement between the Company or a Subsidiary and
Participant). For the avoidance of doubt, the foregoing provision expressly
applies to any case where Participant’s employment is terminated by Participant
for any reason, by the Company or a Subsidiary with or without cause for any
reason, or in the event of any other termination of Participant’s employment
caused directly or indirectly by the Company or a Subsidiary. All shares of
Stock to the extent not yet vested under Section 3(a) on the date Participant
ceases to be an active employee shall be forfeited by Participant without
payment of any consideration to Participant therefor. Any shares of Stock so
forfeited shall be canceled and returned to the status of authorized but
unissued shares, to be held for future distributions under the 2002 Plan. The
Company shall have the exclusive discretion to determine when Participant is no
longer an active employee for purposes of the grant of the shares of Stock.


II.    Withholding of Taxes.


Section 4 of the Base Agreement is amended to read in full as follows:


(a)    General. Regardless of any action the Company or any of its Subsidiaries,
including Participant’s actual employer (the “Employer”), takes with respect to
any or all income tax (including federal, state and local taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and may exceed the amount withheld by the Company or the
Employer. Participant further acknowledges that the Company and/or the Employer:
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the shares of Stock,
including the grant and issuance of the shares of Stock, the vesting of the
shares of Stock, the subsequent sale of any of the unrestricted shares of Stock
acquired pursuant to the vesting thereof and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the shares of Stock to reduce or eliminate Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if Participant has become subject to tax in more than one jurisdiction between
the date of grant and the date of any relevant taxable event, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


11

--------------------------------------------------------------------------------





(b)    Payment of Withholding Taxes. Prior to any event in connection with the
shares of Stock awarded (e.g., vesting) that the Company determines may result
in any obligation to withhold or account for Tax-Related Items, Participant
shall pay, or make adequate arrangements satisfactory to the Company and/or to
the Employer (in their sole discretion) to satisfy, all withholding and payment
on account obligations of the Company and/or the Employer (the “Tax Withholding
Obligation”). In this regard, Participant authorizes the Company and/or the
Employer to withhold all applicable Tax-Related Items legally payable by
Participant from Participant’s wages or other cash compensation payable to
Participant by the Company or the Employer. Alternatively, or in addition, if
permissible under local law, the Company or the Employer, or their respective
agents, may, in their sole discretion, satisfy the Tax Withholding Obligation by
one of the following methods:
(i)    By Share Withholding. Unless the Company permits Participant to satisfy
the Tax Withholding Obligation by some other means in accordance with clause
(iii) below, Participant authorizes the Company (in the exercise of its sole
discretion) to withhold from those unrestricted shares of Stock to be delivered
to Participant upon vesting under Section 3 above the whole number of shares
sufficient to satisfy the Tax Withholding Obligation. If the obligation of
Tax-Related Items is satisfied by Share withholding (i.e., reducing the number
of unrestricted shares of Stock delivered upon vesting of the Units) as set
forth herein, for tax purposes, Participant is deemed to have been issued the
full number of shares subject to the shares awarded, notwithstanding that a
number of the shares is held back solely for the purpose of satisfying the Tax
Withholding Obligation. Share withholding will generally be used to satisfy the
tax liability of individuals subject to the short swing profit restrictions of
Section 16(b) of the Securities Exchange Act of 1934, as amended.
(ii)    By Sale of Shares. Unless the Company permits Participant to satisfy the
Tax Withholding Obligation by some other means in accordance with clause (iii)
below, and provided that the terms of this clause (ii) do not violate
Section 13(k) of the Securities Exchange Act of 1934, as amended, Participant’s
acceptance of the Stock awarded constitutes Participant’s instruction and
authorization to the Company and any brokerage firm determined acceptable to the
Company for such purpose to sell or arrange for the sale of unrestricted Share
of Stock to be delivered to Participant upon the vesting under Section 3 above
to satisfy the Tax Withholding Obligation. Such shares will be sold on the day
such Tax Withholding Obligation arises (e.g., a Vesting Date) or as soon
thereafter as practicable. Participant will be responsible for all brokers’ fees
and other costs of sale, and Participant agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale. If the Tax Withholding Obligation is satisfied by sale of shares, the
Company and the Employer will endeavor to sell only the number of shares
required to satisfy Participant’s and/or the Employer’s obligation for
Tax-Related Items; however, Participant agrees that the Company and/or the
Employer may sell more shares than necessary to cover the Tax-Related Items and
that, in such event, the Company will reimburse Participant for the excess
amount withheld, in cash and without interest. Participant acknowledges that the
Company is under no obligation to arrange for such sale at any particular price,
and that the proceeds of any such sale may not be sufficient to satisfy
Participant’s obligation for Tax-Related Items. Accordingly, Participant agrees
to pay to the Company or any of its Subsidiaries as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Withholding Obligation that is not satisfied by the sale of shares described
above.
(iii)    By Check, Wire Transfer or Other Means. At any time not less than five
(5) business days (or such fewer number of days as determined by the Committee
or its designee) before any Tax Withholding Obligation arises (e.g., a Vesting
Date), Participant may request permission to satisfy the Tax Withholding
Obligation by check, wire transfer or other means, by submitting such request,
in writing, to the Company. If the Company approves Participant’s request,
within five (5) business days of the relevant Vesting Date (or such fewer number
of days as determined by the Committee or its designee) Participant must deliver
to the Company the amount that the Company determines is sufficient to satisfy
the Tax Withholding Obligation by (x) wire transfer to such account as the
Company may direct, (y) delivery of a certified check in U.S. dollars payable to
the Company, or (z) such other means as specified from time to time by the
Committee or its designee.


12

--------------------------------------------------------------------------------





Participant shall pay to the Company or to the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Participant’s participation in the 2002 Plan that cannot be
satisfied by the means previously described. The Company may refuse to deliver
unrestricted shares of Stock or the proceeds of the sale of shares of Stock to
Participant if Participant fails to comply with Participant’s obligation in
connection with the Tax-Related Items.


III.    Forfeiture.


Section 12 of the Base Agreement is supplemented by the following provision:


In its sole discretion, the Committee may amend or waive the provisions of
Section 12 of the Base Agreement, in whole or in part, to the extent necessary
or advisable to comply with applicable laws, as determined by the Committee.


IV.    Additional Provisions.


The Base Agreement is further amended by adding the following after the text of
Section 12:


13.    Requirements of Law. The granting of the Award under the 2002 Plan shall
be subject to all applicable laws, rules, and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required. No shares of Stock will be issued or delivered to Participant under
the 2002 Plan unless and until there has been compliance with such applicable
laws, as determined by the Company.


14.    Nature of the Grant. In accepting the Award, Participant acknowledges
that:


(a)the 2002 Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time;


(b)the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future awards of shares of Stock, or
benefits in lieu of shares of Stock even if shares of Stock or other services
have been awarded repeatedly in the past;


(c)all decisions with respect to future grants of shares of Stock, if any, will
be at the sole discretion of the Company;


(d)Participant’s participation in the 2002 Plan is voluntary;


(e)the Award and the shares of Stock subject to the Award are not intended to
replace any pension rights or compensation;


(f)notwithstanding any language in the Agreement or the Notice of Award to the
contrary, awards under the 2002 Plan, including the Award, and the shares of
Stock subject to the Award, are an extraordinary item that do not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer, and the Award is outside the scope of Participant’s employment
contract, if any;


(g)notwithstanding any language in the Agreement or the Notice of Award to the
contrary, awards under the 2002 Plan, including the Award, and the shares of
Stock subject to the Award, are not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculation of any
overtime, severance, resignation, termination, redundancy, dismissal, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company the Employer, or any
Subsidiary or affiliate of the Company;


(h)the grant of the Award will not be interpreted to form an employment contract
or relationship with the Company, the Employer or any Subsidiary or affiliate of
the Company;


13

--------------------------------------------------------------------------------







(i)the future value of the shares of Stock is unknown and cannot be predicted
with certainty;


(j)no claim or entitlement to compensation or damages arises from the forfeiture
of the Award resulting from termination of Participant’s Continuous Status as an
Employee of the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws and whether or not later found to be
invalid), and in consideration of the grant of the Award to which Participant is
otherwise not entitled, Participant irrevocably agrees never to institute any
such claim against the Company or the Employer, waives Participant’s ability, if
any, to bring such claim, and releases the Company or any Subsidiary or
affiliate from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
2002 Plan, Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agreed to execute any and all documents to request dismissal or
withdrawal of such claim; and


(k)further, no claim or entitlement to compensation or damages arises if, in
satisfying Participant’s (and/or the Employer’s) obligation for Tax-Related
Items pursuant to Section 4 of the Base Agreement (as modified by this Appendix
A), the Company and/or the Employer withholds an amount in excess of the amount
legally required to be withheld, and in consideration of the grant of the Award
to which Participant is otherwise not entitled, Participant irrevocably agrees
never to institute any such claim against the Company or the Employer, waives
Participant’s ability, if any, to bring such claim, and releases the Company or
any Subsidiary or affiliate from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the 2002 Plan, Participant shall be deemed irrevocably to
have agreed not to pursue such claim and agreed to execute any and all documents
to request dismissal or withdrawal of such claim.


15.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the 2002 Plan or acquisition or sale of shares of
Stock. Participant is hereby advised to consult with Participant’s own personal
tax, legal and financial advisors regarding his or her participation in the 2002
Plan before taking any action related to the 2002 Plan.


16.    Data Protection.


In connection with implementing, administering and managing the 2002 Plan, the
Company is the Controller with respect to processing Personal Data, as these
terms are defined below. Information concerning the Company’s employee privacy
practices and notices can be obtained through the Global Privacy Office at
DataProtectionOfficer@FranklinTempleton.com.


Participant is responsible for: (i) providing the Employer and the Company with
accurate and up-to-date Personal Data; and (ii) updating those Personal Data in
the event of any material changes.


“Controller” means the entity that decides how and why Personal Data are
processed.


“Personal Data” means any information relating to an identified or identifiable
natural person (a ‘data subject’); an identifiable natural person is one who can
be identified
“process”, “processing” or “processed” means anything that is done with Personal
Data, including collecting, storing, accessing, using, editing, disclosing or
deleting those data.


17.    Language. If Participant has received the Agreement or any other document
related to the 2002 Plan translated into a language other than English and if
the meaning of the translated version is different than the English version, the
English version will control.




14

--------------------------------------------------------------------------------





18.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the 2002 Plan, on
the Award and on any Shares acquired under the 2002 Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the 2002 Plan, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


15

--------------------------------------------------------------------------------






FRANKLIN RESOURCES, INC.
2002 UNIVERSAL STOCK INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD




Name:
 
Address:
 



In accordance with the Franklin Resources, Inc. 2002 Universal Stock Incentive
Plan (the “2002 Plan”), as an incentive for increased efforts and successful
achievements, Franklin Resources, Inc. (the “Company”), has awarded Participant
shares of common stock of the Company subject to the terms and conditions of the
accompanying Restricted Stock Award Agreement (the “Award Agreement”), this
Notice of Restricted Stock Award (the “Notice of Award” and together with the
Award Agreement, the “Award”) and the 2002 Plan, as follows (capitalized terms
used but not defined in this Notice of Award have the same meaning as set forth
in the 2002 Plan):


Award Number:
 
Award Date:
 
Total Number of Shares (the “Shares”) Awarded:
 
Grant Date Value of Award (USD):
 
Restrictive Covenants Apply:
[Insert “Yes” or “No”]



Subject to Participant’s Continuous Status as an Employee and other limitations
set forth in the Award and the 2002 Plan, the Shares shall vest in the
percentages and on the dates (each, a “Vesting Date”) set forth in the table
below.
Vesting Dates            % of Shares Vesting on Vesting Dates
[Vesting schedule terms subject to approval of the Compensation Committee of the
Board of Directors of the Company.]
Unless otherwise set forth in the Award and the 2002 Plan, if Participant’s
Continuous Status as an Employee terminates for any reason prior to a Vesting
Date, the unvested Shares shall be forfeited and deemed reconveyed to the
Company on the date of such termination, and the Company shall thereafter be the
legal and beneficial owner of such reconveyed Shares and shall have all rights
and interest in or related thereto without further action by Participant.
Participant acknowledges and agrees that the Shares subject to this Award shall
vest only by Participant’s Continuous Status as an Employee on the applicable
Vesting Dates and that such status is at the will of the Company or the
applicable Subsidiary (not through the act of being hired, being granted this
Award or acquiring Shares hereunder). Participant further acknowledges and
agrees that nothing in this Award nor in the 2002 Plan, which is incorporated
herein by this reference, affects the Company’s, or a Subsidiary’s, right to
terminate, or to change the terms of, Participant’s employment at any time, with
or without cause.
Participant further acknowledges that, from time to time, the Company may be in
a “Blackout Period” and/or subject to applicable securities laws that could
subject Participant to liability for engaging in any transaction involving the
sale of the Shares. Participant further acknowledges and agrees that, prior to
the sale of any Shares acquired under this Award, it is Participant’s
responsibility to determine whether or not such sale of Shares will subject
Participant to liability under insider trading rules or other applicable
securities laws.


1

--------------------------------------------------------------------------------





Participant hereby: (i) consents to access the 2002 Plan prospectus in
connection with the Form S-8 registration statement for the 2002 Plan, any
updates thereto, the 2002 Plan, the Award Agreement and this Notice of Award
(collectively, the “2002 Plan Documents”) in electronic form either through the
Company’s Intranet or another form of electronic communication (e.g. e-mail);
(ii) represents that Participant has access to the Company’s Intranet and the
Internet; (iii) acknowledges receipt of electronic copies, or that Participant
is already in possession of paper copies, of the 2002 Plan Documents and the
Company’s most recent annual report to stockholders; and (iv) acknowledges that
Participant is familiar with and has accepted the Award subject to the terms and
provisions of the 2002 Plan Documents.
Participant may receive, without charge, upon written or oral request, paper
copies of any or all of the 2002 Plan Documents, documents incorporated by
reference in the Form S-8 registration statement for the 2002 Plan, and the
Company’s most recent annual report to stockholders by requesting them from
Stock Administration at the Company, One Franklin Parkway, San Mateo, CA
94403-1906. Telephone (650) 312-2000. Email [___________]. Participant may also
withdraw Participant’s consent to receive any or all documents electronically by
notifying Stock Administration at the above address in writing.
*    *    *
By accepting the Award, whether in electronic form or otherwise, Participant
agrees that the Award is granted under and governed by the terms and conditions
of the 2002 Plan, this Notice of Award and the Award Agreement.


 
 
 
Participant Signature
 
Authorized Franklin Resources, Inc.
Officer Signature
 
 
 
Printed Name
 
Printed Name
 
 
 
Date
 
Date









2

--------------------------------------------------------------------------------






FRANKLIN RESOURCES, INC.
2002 UNIVERSAL STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


This Restricted Stock Award Agreement, together with any Exhibits or
Appendix(es) attached hereto (hereinafter, collectively, the “Agreement”), is
made as of the Award Date set forth in the Notice of Restricted Stock Award (the
“Notice of Award”) between Franklin Resources, Inc. (the “Company”) and
Participant named therein (“Participant”).


WITNESSETH:


WHEREAS, the Board and stockholders of the Company have adopted the Franklin
Resources, Inc. 2002 Universal Stock Incentive Plan (the “2002 Plan”),
authorizing the grant of common stock of the Company (“Stock”) to eligible
individuals as an incentive in connection with the performance of services for
the Company and its Subsidiaries, as defined in the 2002 Plan, which is
incorporated herein by this reference (capitalized terms used but not defined in
this Agreement have the same meaning as set forth in the 2002 Plan or the Notice
of Award, as applicable); and


WHEREAS, the Company recognizes the efforts of Participant on behalf of the
Company and its Subsidiaries and desires to motivate Participant in
Participant’s work and provide an inducement to remain in the service of the
Company and its Subsidiaries; and


WHEREAS, the Company has determined that it would be to the advantage and in the
interest of the Company and its stockholders to award the Stock provided for in
this Agreement and the Notice of Award to Participant, subject to certain
restrictions, as an incentive for increased efforts and successful achievements;


NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants herein contained, the parties hereto hereby agree as follows:


1.
Restricted Stock Award.



(a)The Company is issuing to Participant Shares as set forth in the Notice of
Award, subject to the rights of and limitations on Participant as owner thereof
as set forth in this Agreement. Such Shares are being issued in book entry form
and maintained on the books of Computershare, the Company’s transfer agent, or
any successor thereto. All Shares issued hereunder shall be deemed issued to
Participant as fully paid and non-assessable shares, and, subject to the
restrictions set forth in the 2002 Plan and this Agreement, Participant shall
have all rights of a stockholder with respect thereto, including the right to
vote, to receive dividends (including stock dividends), to participate in stock
splits or other recapitalizations, and to exchange such Shares in a tender
offer, merger, consolidation or other reorganization. The Company shall pay any
applicable stock transfer taxes. Participant hereby acknowledges that
Participant is acquiring the Stock issued hereunder for investment and not with
a view to the distribution thereof, and that Participant does not intend to
subdivide Participant’s interest in the Stock with any other person.


(b)If so indicated on the Notice of Award, the restrictive covenants set forth
on the Restrictive Covenants Exhibit, attached hereto, shall apply and shall
form a part of the Agreement.


2.Transfer Restriction. No Stock issued to Participant hereunder shall be sold,
transferred by gift, pledged, hypothecated, or otherwise transferred or disposed
of by Participant prior to the date on which it becomes vested under Section 3,
except by will or the laws of descent and distribution. This Section shall not
preclude Participant from exchanging the Stock awarded hereunder pursuant to a
cash or stock tender offer, merger, reorganization or consolidation.
Notwithstanding the foregoing, any securities (including stock dividends and
stock splits) received with respect to shares of Stock which are not yet vested
under Section 3 shall be subject to the provisions of this Agreement in the same
manner and shall become fully vested at the same time as the Stock with respect
to which such additional securities were issued.


1

--------------------------------------------------------------------------------







3.    Vesting.


(a)    Participant’s interest in the Stock awarded under Section 1 shall become
vested and nonforfeitable in accordance with the Vesting Schedule in the Notice
of Award so long as Participant maintains a Continuous Status as an Employee on
each applicable Vesting Date, subject to Section 12 below. Upon vesting, the
Company shall, within thirty (30) days of such vesting, deliver to Participant
the certificates evidencing the nonforfeitable Shares (free of restrictive
legends on such stock certificates), provided the withholding requirements of
Section 4 have been satisfied. Alternatively, provided the withholding
requirements of Section 4 have been satisfied, the Committee may permit or
require that such nonforfeitable shares of Stock (free of the restrictive
notations on shares of Stock issued in book-entry form) be deposited directly
with a brokerage firm or transfer agent determined acceptable to the Company for
such purpose or to a designated agent of the Company, and the Committee may
utilize electronic or automated methods of share transfer.


(b)    If Participant ceases to maintain a Continuous Status as an Employee for
any reason, all shares of Stock to the extent not yet vested under Section 3(a)
on the date Participant ceases to maintain a Continuous Status as an Employee
shall be forfeited by Participant without payment of any consideration to
Participant therefor. Any shares of Stock so forfeited shall be canceled and
shall be returned to the status of authorized but unissued Shares, to be held
for future distributions under the Company’s 2002 Plan. Notwithstanding the
above, an executive officer of the Company, in his or her sole discretion, may
determine whether a portion or all of the unvested shares of Stock awarded
hereunder become vested as of the date of death or termination of employment on
account of disability (as determined by an executive officer of the Company in
accordance with the policies of the Company). Unless changed by the Board,
“disability” means that Participant ceases to be an employee on account of
disability as a result of which Participant is determined to be disabled by the
determining authority under the long-term or total permanent disability policy,
or government social security or other similar benefit program, of the country
or location in which Participant is employed and in the absence of such
determining authority by the Board in accordance with the policies of the
Company.


4.    Withholding of Taxes.


(a)General. Participant is ultimately liable and responsible for all taxes owed
by Participant in connection with the Stock awarded, regardless of any action
the Company or any of its Subsidiaries takes with respect to any tax withholding
obligations that arise in connection with the Stock awarded. Neither the Company
nor any of its Subsidiaries makes any representation or undertaking regarding
the treatment of any tax withholding in connection with the grant or vesting of
the Stock awarded or the subsequent sale of any of the Stock. The Company and
its Subsidiaries do not commit and are under no obligation to structure the
Award to reduce or eliminate Participant’s tax liability.


(b)Payment of Withholding Taxes. Prior to any event in connection with the Stock
awarded (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state or local taxes or
any applicable foreign taxes and including any employment tax obligation (the
“Tax Withholding Obligation”), Participant must agree to the satisfaction of
such Tax Withholding Obligation in a manner acceptable to the Company, including
by means of one of the following methods:


(i)By Share Withholding. Unless the Company permits Participant to satisfy the
Tax Withholding Obligation by some other means in accordance with clause (iii)
below, Participant authorizes the Company (in the exercise of its sole
discretion) to withhold from those unrestricted shares of Stock to be delivered
to Participant upon vesting under Section 3 above the whole number of Shares
sufficient to satisfy the Tax Withholding Obligation. Share withholding will
result in the delivery of a lower number of unrestricted shares of Stock to
Participant. Share withholding will generally be used to satisfy the tax
liability of individuals subject to the short-swing profit restrictions of
Section 16(b) of the Securities Exchange Act of 1934, as amended.




2

--------------------------------------------------------------------------------





(ii)By Sale of Shares. Unless the Company permits Participant to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (iii)
below, and provided that the terms of this clause (ii) do not violate
Section 13(k) of the Securities Exchange Act of 1934, as amended, Participant’s
acceptance of the Stock awarded constitutes Participant’s instruction and
authorization to the Company and any brokerage firm determined acceptable to the
Company for such purpose to sell on Participant’s behalf a whole number of
shares from those unrestricted shares of Stock to be delivered to Participant
upon vesting under Section 3 above as the Company determines to be appropriate
to generate cash proceeds sufficient to satisfy the applicable Tax Withholding
Obligation. Such Shares will be sold on the day such Tax Withholding Obligation
arises (e.g., a Vesting Date) or as soon thereafter as practicable. Participant
will be responsible for all brokers’ fees and other costs of sale, and
Participant agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed the Tax Withholding Obligation, the Company agrees
to pay such excess in cash to Participant. Participant acknowledges that the
Company or its designee is under no obligation to arrange for such sale at any
particular price, and that the proceeds of any such sale may not be sufficient
to satisfy the Tax Withholding Obligation. Accordingly, Participant agrees to
pay to the Company or any of its Subsidiaries as soon as practicable, including
through additional payroll withholding, any amount of the Tax Withholding
Obligation that is not satisfied by the sale of Shares described above.


(iii)By Check, Wire Transfer or Other Means. At any time not less than five (5)
business days (or such fewer number of days as determined by the Committee or
its designee) before any Tax Withholding Obligation arises (e.g., a Vesting
Date), Participant may request permission to satisfy the Tax Withholding
Obligation by check, wire transfer or other means, by submitting such request,
in writing, to the Company. Alternatively, the Company may require that
Participant satisfy any Tax Withholding Obligation in any such manner. If the
Company approves Participant’s request, or so requires, within five (5) business
days of a Vesting Date (or such fewer number of days as determined by the
Committee or its designee) Participant must deliver to the Company the amount
that the Company determines is sufficient to satisfy the Tax Withholding
Obligation by (x) wire transfer to such account as the Company may direct, (y)
delivery of a certified check payable to the Company, or (z) such other means as
specified from time to time by the Committee or its designee.


5.    Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns. Nothing contained in the 2002 Plan, the
Notice of Award or this Agreement shall be interpreted as imposing any liability
on the Company or the Committee in favor of Participant or any purchaser or
other transferee of Stock with respect to any loss, cost or expense which such
Participant, purchaser or other transferee may incur in connection with, or
arising out of any transaction involving, any Stock subject to the 2002 Plan,
the Notice of Award or this Agreement.


6.    Integration. The terms of the 2002 Plan, the Notice of Award and this
Agreement are intended by the Company and Participant to be the final expression
of their agreement with respect to the shares of Stock and may not be
contradicted by evidence of any prior or contemporaneous agreement. The Company
and Participant further intend that the 2002 Plan, the Notice of Award and this
Agreement shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any arbitration,
judicial, administrative or other legal proceeding involving the 2002 Plan, the
Notice of Award or this Agreement. Accordingly, the 2002 Plan, the Notice of
Award and this Agreement contain the entire understanding between the parties
and supersede all prior oral, written and implied agreements, understandings,
commitments and practices among the parties.


7.    Waivers. Any failure to enforce any terms or conditions of the 2002 Plan,
the Notice of Award or this Agreement by the Company or by Participant shall not
be deemed a waiver of that term or condition, nor shall any waiver or
relinquishment of any right or power for all or any other times.


8.    Severability of Provisions. If any provision of the 2002 Plan, the Notice
of Award or this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provision thereof; and
the 2002 Plan, the Notice of Award and this Agreement shall be construed and
enforced as if none of them included such provision.




3

--------------------------------------------------------------------------------





9.    Committee Decisions Conclusive. All decisions of the Committee arising
under the 2002 Plan, the Notice of Award or this Agreement shall be conclusive.


10.    Mandatory Direct Discussion, Mediation, and Arbitration. To the extent
permitted by law, any claim, disagreement, or dispute arising out of or relating
to the 2002 Plan, the Notice of Award, and/or this Agreement, including the
meaning or interpretation thereof (a “Dispute”), shall be resolved solely and
exclusively by direct discussion and mandatory mediation followed, if necessary,
by final and binding arbitration in accordance with the terms and procedures
specified in this Section 10. These terms and procedures apply solely to the
resolution of a Dispute as defined in this Agreement. Any other claim, issue, or
complaint raised by the Participant who is subject to the Franklin Templeton
Investments Alternative Dispute Resolution Policy and Agreement (the “ADR
Agreement”), which claims, issues or complaints are not covered by this
Agreement will be resolved according to the terms and procedures of the ADR
Agreement. With regard to any Dispute as defined in this Agreement, if there is
a difference between the terms or procedures defined in the ADR Agreement, and
the terms and procedures defined in this Agreement, this Agreement’s terms and
procedures shall control. The Participant and the Company specifically agree to
waive the right to pursue any Dispute before a court or jury.
(a)    Direct Discussion. Upon written notice of any Dispute, the Participant
and the Company (each referred to as a “party” and together as the “parties”)
shall first attempt to resolve the Dispute by direct discussion.


(b)    Mediation. If a Dispute is not resolved by direct discussion then either
party may request mediation of the Dispute by sending a written notice
requesting mediation to the other party. The parties will mutually agree to the
selection of a mediator, whose compensation will be borne by the Company.


(c)    Arbitration. If a Dispute is not resolved by direct discussion and
mandatory mediation, then either party may request final and binding arbitration
of the Dispute by sending a written notice requesting arbitration to the other
party. The Dispute will be heard by a single arbitrator unless, within 45 days
of receiving the initial written demand for arbitration, either party elects by
written notice to the other party for the arbitration to be heard by a panel of
three arbitrators. If a single arbitrator is used, the parties will mutually
agree to the selection of the arbitrator. If either party elects for the
arbitration to be heard by a panel of three arbitrators, each party will select
one arbitrator, and the arbitrators selected by the parties will, within a
reasonable period of time, then appoint a third arbitrator to serve as chair of
the panel.


The arbitration will be conducted in accordance with the Employment Arbitration
Rules and Mediation Procedures of the AAA as amended and effective November 1,
2009 (the “AAA Rules”) but without necessarily retaining AAA or any other third
party to administer the arbitration. The parties will determine whether a third
party administration service is necessary and, if jointly deemed necessary,
agree to a mutually acceptable arbitration administration service, whether AAA
or otherwise, within 45 days of receipt of the initial written demand for
arbitration. If the parties do not agree about whether a third party is needed
to administer the arbitration, or if the parties cannot reach agreement as to
which administration service to use within 45 days, any arbitration will be
administered by AAA. The location for the arbitration shall be in the county or
comparable jurisdiction of the Participant’s employment. Judgment on the award
rendered may be entered in any court having jurisdiction.


The Company will pay all of the costs of arbitration that are attributable to
the employer pursuant to the AAA Rules, unless applicable law requires the
Company to pay a greater share or all of the costs. In addition, if a single
arbitrator is used, or if the Company elects for the arbitration to be heard by
a panel of three arbitrators, the compensation and expenses of the arbitrator(s)
will be paid by the Company. If the Participant elects for the arbitration to be
heard by a panel of three arbitrators, the Participant will be responsible for
paying one-half of the arbitrators’ compensation and expenses.




4

--------------------------------------------------------------------------------





All statutes of limitation that would otherwise be applicable shall apply to any
arbitration proceeding under this Section. To the extent permitted by law, the
Participant waives the right to participate in a class, representative or
collective action, as a class representative, class member, as an opt-in party,
or private attorney general or join or consolidate claims with claims of any
other person or entity, with respect to any Dispute, whether before a court or
jury or in arbitration. Nothing in this Agreement, however, is intended or
understood to limit, contradict, or preclude the rights reserved by law for the
Participant to initiate any administrative claim, or to excuse the Participant
from bringing an administrative claim before any agency in order to fulfill any
obligation by the Participant to exhaust administrative remedies. The provisions
of this Section are intended by the Participant and the Company to be exclusive
for all purposes and applicable to any and all Disputes.


Except as otherwise provided in this Agreement, or as otherwise mutually agreed
by the parties, the arbitrator(s) will conduct the arbitration pursuant to the
AAA Rules, the U.S. Federal Arbitration Act, 9 U.S.C. section 1, et seq., and
the U.S. Federal Rules of Evidence. The arbitrator(s) shall have jurisdiction
and authority only to award the Participant an amount equal to or less than the
amount of the Award challenged in the Dispute, subject to the same terms and
conditions as the Notice of Award in Dispute, and shall not have jurisdiction or
authority to make any other award of any type, including, without limitation,
punitive damages, unforeseeable economic damages, damages for pain, suffering or
emotional distress, or any other kind or form of damages (the “Arbitrator
Authority”). Thus, the arbitrator(s) shall not have jurisdiction or authority to
grant preliminary or final injunctive relief or specific performance. The
remedy, if any, awarded by the arbitrator(s) within the Arbitrator Authority
shall be the sole and exclusive remedy for any Dispute that is subject to
arbitration under this Section.


If the Participant is an Associated Person employed by a Member Firm (as each
such term is defined by the rules of the Financial Industry Regulatory Authority
(“FINRA”)), nothing in this Agreement prohibits or restricts the Participant or
the Member Firm from filing an arbitration claim involving a Dispute in the
FINRA arbitration forum as specified in FINRA rules. In such a case, the parties
each reserve the right to elect to have the arbitration heard by a panel of
three arbitrators regardless of the dollar amount of the claim. The parties
further agree that the authority of the arbitrator(s) in any FINRA arbitration
of a Dispute is limited to the Arbitrator Authority defined above. Unless
otherwise mutually agreed by the parties, the arbitrator(s) will conduct the
arbitration pursuant to the FINRA Code of Arbitration Procedure for Industry
Disputes (the “FINRA Code”) and the Federal Rules of Evidence. All fees, costs,
and expenses of FINRA arbitration, whether a single arbitrator or a panel of
arbitrators is selected, including any hearing session fees, arbitration fees,
surcharges, and filing fees, will be allocated as specified in the FINRA Code.
11.    Delaware Law. The 2002 Plan, the Notice of Award and this Agreement are
governed by, and all Disputes arising under or in connection with the 2002 Plan,
the Notice of Award and this Agreement shall be resolved in accordance with, the
laws of the State of Delaware, without regard to its conflict of laws rules, to
the extent not preempted by the federal laws of the United States of America.


12.    Forfeiture.


(a)    Forfeiture Pursuant to Restatement of Financial Results. Notwithstanding
anything in the Award to the contrary, in the event that (i) the Company issues
a restatement of financial results to correct a material error; (ii) the
Committee determines, in good faith, that fraud or willful misconduct by
Participant was a significant contributing factor to the need to issue such
restatement; and (iii) some or all of the shares of Stock that were granted
and/or other property earned prior to such restatement by Participant would not
have been granted and/or earned, as applicable, based upon the restated
financial results, Participant shall immediately return to the Company those
shares of Stock, property received with respect to those shares of Stock,
including any cash dividends paid with respect to those shares of Stock, any
pre-tax income derived from ownership and any gross proceeds from disposition of
such Stock and property, that would not have been granted and/or earned based
upon the restated financial results (the “Repayment Obligation”), and all such
shares of Stock (whether or not vested) shall immediately be forfeited. The
Company shall be able to enforce the Repayment Obligation by all legal means
available, including, without limitation, by withholding such amount from other
sums and property owed by the Company to Participant.




5

--------------------------------------------------------------------------------





(b)    Forfeiture Pursuant to Fraud or Breach of Securities Law. Notwithstanding
anything in the Award to the contrary, in the event that Participant:


(i)    is convicted by any court for fraud;


(ii)    is finally adjudicated by any court or is otherwise finally determined
by a Regulatory Agency to be in violation of any Securities Law where the
violation related to a period of time during which Participant was an Employee;
or


(iii)    enters into a settlement agreement with a Regulatory Agency, with or
without admission of any liability, in relation to or in connection with an
allegation concerning a violation of any Securities Law by Participant where the
violation or alleged violation related to a period of time during which
Participant was an Employee, and the terms of the settlement agreement result in
(x) Participant making, or being required to make, payment of any penalty or a
payment in lieu of any penalty or redress in respect of such violation, or
alleged violation; (y) the publication of any statement of reprimand or censure;
or (z) Participant suffering any other penalty including (without limitation)
suspension or termination of his status for the purposes of any Securities Law,
all of Participant’s shares of Stock granted pursuant to this Agreement that
have not vested shall immediately be forfeited without any payment to
Participant therefor and Participant will immediately cease to have any further
rights over or interest in such shares of Stock.


Notwithstanding the foregoing, the Committee may determine, in its sole
discretion, that only a portion of Participant’s shares of Stock specified by
the Committee (or no such shares of Stock) shall be forfeited.


For the purposes of this Section 12(b), the following words shall have the
following meanings:


“Regulatory Agency” shall mean in any jurisdiction any department of government,
independent agency, authority appointed by statute or by government in
connection with the supervision and/or enforcement of any Securities Law
including, but not limited to, the U.S. Securities and Exchange Commission;


“Securities Law” shall mean any enactment, law, statute, rule, requirement or
regulation in any jurisdiction relating to Securities that is or was applicable
to the Company or that is or was applicable to Participant; and
 
“Securities” shall mean any shares, bonds, derivatives or other financial
instruments or financial assets or any interest therein.


(c)    Other Repayment/Forfeiture. Any benefits Participant may receive
hereunder shall be subject to repayment or forfeiture as may be required to
comply with (i) any applicable listing standards of a national securities
exchange adopted in accordance with Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (regarding recovery of erroneously awarded
compensation) and any implementing rules and regulations of the U.S. Securities
and Exchange Commission adopted thereunder, (ii) similar laws, and implementing
rules and regulations, of the European Union (as implemented by its member
states and by the European Securities and Markets Authority) and of any other
jurisdiction and (iii) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Company in its discretion to
be applicable to Participant.




END OF AGREEMENT




6

--------------------------------------------------------------------------------






RESTRICTIVE COVENANTS EXHIBIT
TO
FRANKLIN RESOURCES, INC.
2002 UNIVERSAL STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


1.Restrictive Covenants. This Section 1 of this Restrictive Covenants Exhibit to
the Award Agreement shall apply if so indicated on the Notice of Award.


(a)Confidentiality.


(i)Confidential Information Obligations and Restrictions. Participant shall keep
confidential and, except as the Company may otherwise consent to in writing,
shall not divulge, communicate, disclose, or use to the detriment of the Company
Group or for the benefit of any other person or persons, misuse in any way, or
make any use of, except for the benefit of the Company Group, at any time either
between the Award Date and the applicable Vesting Date or at any time
thereafter, any Confidential Information (as defined below). Participant shall
not disclose, deliver, reproduce, or in any way allow any such Confidential
Information to be disclosed, delivered to or used by any third parties without
the specific direction or consent of a duly authorized representative of the
Company, except in connection with the discharge of Participant’s duties. Any
Confidential Information now or hereafter acquired by Participant with respect
to the business of the Company Group shall be deemed a valuable, special and
unique asset of the Company Group that is received by Participant in confidence
and as a fiduciary, and Participant shall remain a fiduciary to the Company with
respect to all of such information. Notwithstanding anything to the contrary
herein, Participant shall not have any obligation to keep confidential any
information (and the term “Confidential Information” shall not be deemed to
include any information) that (A) is generally available to the public through
no fault or wrongful act of Participant in breach of the terms hereof, (B) is
disseminated by the Company Group publicly without requiring confidentiality,
(C) is required by law or regulation to be disclosed by Participant, or (D) is
required to be disclosed by Participant to any government agency or person to
whom disclosure is required by judicial or administrative process.


(ii)Permissible Disclosure of Confidential Information.


(A)Employee Rights Protected. Nothing in this Agreement shall limit or interfere
with Participant’s right to file a charge or complaint with any Government
Agency (as defined below) or ability, without notice to or authorization from
the Company, to communicate with any Government Agency for the purpose of
reporting a reasonable belief that a possible violation of law has occurred or
may occur, or to participate, cooperate, provide information (including
documents) or testify in any inquiry, investigation, proceeding or action that
may be conducted by any Government Agency.  Participant will not be held
criminally or civilly liable under any U.S. federal or state trade secret law
for the disclosure of any Confidential Information or other trade secret that is
made in confidence to a Government Agency or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law.  Participant
will also not be held criminally or civilly liable under any U.S. federal or
state trade secret law for the disclosure of any Confidential Information or
other trade secret that is made in a complaint or other document filed in a
legal proceeding, if such filing is made under seal.  If Participant files a
claim against the Company or any member of the Company Group alleging that the
Company (or any member of the Company Group) retaliated against Participant for
reporting a suspected violation of law, Participant may disclose the
Confidential Information or other trade secret to Participant’s attorney and use
the Confidential Information or other trade secret information in the legal
proceeding provided Participant (i) files any document containing the
Confidential Information or other trade secret under seal and (ii) does not
otherwise disclose the Confidential Information or other trade secret, except
pursuant to an order issued by the tribunal with jurisdiction over Participant’s
claim.




7

--------------------------------------------------------------------------------





(B)Responding to Legal Process. Separately, to the extent Participant receives
any subpoena, court order, or other legal process issued in any private
litigation or arbitration regarding any matter or action involving the Company
Group, then to the extent permitted by law or regulation, Participant shall,
before providing any Confidential Information, give prompt prior written notice
to the Company’s General Counsel in order to provide the Company with a
reasonable opportunity to take appropriate steps to protect its Confidential
Information to the fullest extent possible.


(b)Return of Confidential Material. Upon the completion or other termination of
Participant’s services for the Company Group, Participant shall promptly
surrender and deliver to the Company all records, materials, equipment,
drawings, documents, notes and books and data of any nature pertaining to any
Confidential Information of the Company Group or to Participant’s services, and
Participant will not take any description containing or pertaining to any
Confidential Information or data of the Company Group which Participant may
produce or obtain during the course of Participant’s services.


(c)Non-Solicit; Non-Interference. Participant agrees that the Company Group has
invested substantial time, effort and expense in compiling its Confidential
Information, in assembling its present staff of personnel and in attracting
and/or contracting with its current clients and customers and its prospective
clients and customers. In order to protect the confidentiality of Confidential
Information and its connections with staff, clients and customers and
prospective clients and customers, Participant agrees that, subject to any
applicable jurisdiction specific limitations set forth in Section
1(c)(iii)(A)-(B) below, during Participant’s employment and during the
Restricted Period, Participant shall not:


(i)either on Participant’s own account or in conjunction with or on behalf of
any other person, directly or indirectly, solicit, approach, counsel, entice
away or attempt to entice away any individual who during the Relevant Period is
or was a Senior Employee of the Company Group to leave the employ of the Company
Group, including by means of the supply of names or expressing views on
suitability or otherwise; or


(ii)either on Participant’s own account or in conjunction with or on behalf of
any other person, solicit, approach, contact, communicate with, or have business
dealings, directly or indirectly, with any person who was an investor or
business partner, a client or customer or prospective client or customer of the
Company Group during the Relevant Period and with whom Participant had material
business dealings during the Relevant Period; provided, that nothing contained
in this Section 1(c)(ii) shall be deemed to prohibit Participant from seeking or
doing any business which is not in direct or indirect competition with the
business carried on by the Company Group.


(iii)Certain Limitations. If a court determines that a restriction set forth in
Section 1(c)(i) or (ii) cannot be enforced as written because it is overbroad in
part (such as time, scope of activity, or geography), the parties agree that a
court shall enforce the restrictions to such lesser extent as is allowed by law
and/or reform the overbroad part of the restriction to make it enforceable. If,
despite the foregoing, any provision contained in this Section 1 is determined
to be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect. In addition,
the following provisions shall apply to limit, in whole or in part, the
application of Section 1(c)(ii) of this Restrictive Covenants Exhibit:


(A)California.  For so long as Participant resides in California and California
law controls Section 1(c)(ii) shall only be applicable to solicitation to the
extent that Participant’s solicitation involves use or disclosure of the
Company’s trade secrets.


(B)New York.   For so long as Participant resides in New York and New York law
controls, Section 1(c)(ii) shall be deemed modified so that client or customer
means a client or customer (person or entity) that Participant has relevant
business-related dealings with or access to Confidential Information for the
first time during employment with the Company Group.


(d)Participant accepts that the restrictions contained in this Section 1 are
reasonable and necessary for the protection of the legitimate interests of the
Company Group.


8

--------------------------------------------------------------------------------







(e)Definitions. For purposes of this Section 1, the capitalized terms below
shall have the following meanings:


(i)“Company Group” means the Company and its Subsidiaries, partnerships, joint
ventures and related and affiliated business entities.


(ii)“Confidential Information” means information disclosed to Participant or
known by Participant as a consequence of or through the unique position of
Participant’s employment with the Company or any of its Subsidiaries (including
information conceived, originated, discovered or developed by Participant) prior
to or after the Award Date, and not generally or publicly known, about the
Company or its business, including, without limitation, data, information or
other compilation of information of the Company Group relating to the products,
processes, technical data, research and development, formulas, programs, test
data, customer lists, investor lists, business plans, marketing plans,
investment plans and strategies, pricing strategies or other subject matter
pertaining to any business of the Company Group or any of its clients,
customers, consultants, licensees or affiliates which Participant may produce,
obtain or otherwise learn of during the course of Participant’s performance of
services, including information expressly deemed to be confidential by the
Company Group.


(iii)“Government Agency” includes any U.S. or non-U.S. national, federal,
provincial, regional, state, or local governmental agency, commission or
legislative body, or self-regulatory organization, including, by way of
representative example only, any securities and financial regulators or
employment and labor regulators.


(iv)“Restricted Area” means those territories within any country or state in
which any member of the Company Group operates and where Participant was engaged
to provide services or materially involved or the geographic regions or
territories for which Participant is or was responsible during the last two
years of employment with the Company Group.


(v)“Relevant Period” means the 12-month period up to and including the date of
Participant’s termination of employment with the Company Group (or, where
Participant is placed on garden leave, the 12-month period up to and including
the date of the commencement of such period of garden leave).


(vi)“Restricted Period” means the 12-month period after the date of
Participant’s termination of employment with the Company Group. The Restricted
Period shall be reduced by any period spent on garden leave.


(vii)“Senior Employee” means any employee with whom Participant had material
business dealings during the Relevant Period and who: (a) has direct business
contact with clients or customers or prospective clients or customers as part of
such employee’s day-to-day work; or (b) operates at a senior professional level
or holds a management/executive role.


(f)Survival. This Section 1 shall survive the expiration or termination of
Participant’s employment and shall survive the expiration or termination of the
Award Agreement.




9

--------------------------------------------------------------------------------






APPENDIX A
TO
FRANKLIN RESOURCES, INC.
2002 UNIVERSAL STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
FOR NON-U.S. RESIDENT PARTICIPANTS
Notwithstanding the terms of the Restricted Stock Award Agreement (the “Base
Agreement”) to which this Appendix A is attached, if Participant is not resident
in the United States at the time of grant of the Award or at any time between
the time of grant and vesting of the Award, the following terms and provisions
shall amend and supersede the terms and provisions set forth in the Base
Agreement to the extent set forth herein. In the event of any conflict between
the Base Agreement and this Appendix A, the terms of this Appendix A shall
prevail.


A.    Vesting.


Section 3(b) of the Base Agreement is amended to read in full as follows:


(b)    In the event of termination of Participant’s Continuous Status as an
Employee (whether or not in breach of local labor laws and whether or not later
found to be invalid) for any reason, Participant’s rights under the 2002 Plan,
including but not limited to the right to receive shares of Stock, if any, and
the vesting thereof will terminate effective as of the date that Participant is
no longer an active employee of the Company or one of its Subsidiaries and will
not be extended by any notice period, whether mandated under local law or agreed
upon between the Company or a Subsidiary and Participant (e.g., active
employment would not include a period of “garden leave” or similar period
required pursuant to local law or the terms of any agreement between the Company
or a Subsidiary and Participant). For avoidance of doubt, the foregoing
provision expressly applies to any case where Participant’s employment is
terminated by Participant for any reason, by the Company or a Subsidiary with or
without cause for any reason, or in the event of any other termination of
Participant’s employment caused directly or indirectly by the Company or a
Subsidiary. All shares of Stock to the extent not yet vested under Section 3(a)
on the date Participant ceases to be an active employee shall be forfeited by
Participant without payment of any consideration to Participant therefor. Any
shares of Stock so forfeited shall be canceled and returned to the status of
authorized but unissued shares, to be held for future distributions under the
Company’s 2002 Plan. The Committee shall have the exclusive discretion to
determine when Participant is no longer an active employee for purposes of the
grant of the shares of Stock.


B.    Withholding of Taxes.


Section 4 of the Base Agreement is amended to read in full as follows:


(a)    General. Regardless of any action the Company or any of its Subsidiaries,
including Participant’s actual employer (the “Employer”), takes with respect to
any or all income tax (including federal, state and local taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and may exceed the amount withheld by the Company or the
Employer. Participant further acknowledges that the Company and/or the Employer:
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the shares of Stock,
including the grant and issuance of the shares of Stock, the vesting of the
shares of Stock, the subsequent sale of any of the unrestricted shares of Stock
acquired pursuant to the vesting thereof and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the shares of Stock to reduce or eliminate Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if Participant has become subject to tax in more than one jurisdiction between
the date of grant and the date of any relevant taxable event, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


10

--------------------------------------------------------------------------------





(b)    Payment of Withholding Taxes. Prior to any event in connection with the
shares of Stock awarded (e.g., vesting) that the Company determines may result
in any obligation to withhold or account for Tax-Related Items, Participant
shall pay, or make adequate arrangements satisfactory to the Company and/or to
the Employer (in their sole discretion) to satisfy, all withholding and payment
on account obligations of the Company and/or the Employer (the “Tax Withholding
Obligation”). In this regard, Participant authorizes the Company and/or the
Employer to withhold all applicable Tax-Related Items legally payable by
Participant from Participant’s wages or other cash compensation payable to
Participant by the Company or the Employer. Alternatively, or in addition, if
permissible under local law, the Company or the Employer, or their respective
agents, may, in their sole discretion, satisfy the Tax Withholding Obligation by
means of one of the following methods:
(i)    By Share Withholding. Unless the Company permits Participant to satisfy
the Tax Withholding Obligation by some other means in accordance with clause
(iii) below, Participant authorizes the Company (in the exercise of its sole
discretion) to withhold from those unrestricted shares of Stock to be delivered
to Participant upon vesting under Section 3 above the whole number of shares
sufficient to satisfy the Tax Withholding Obligation. If the obligation of
Tax-Related Items is satisfied by Share withholding (i.e., reducing the number
of unrestricted shares of Stock delivered upon vesting of the Units) as set
forth herein, for tax purposes, Participant is deemed to have been issued the
full number of shares subject to the shares awarded, notwithstanding that a
number of the shares is held back solely for the purpose of satisfying the Tax
Withholding Obligation. Share withholding will generally be used to satisfy the
tax liability of individuals subject to the short-swing profit restrictions of
Section 16(b) of the Securities Exchange Act of 1934, as amended.
(ii)    By Sale of Shares. Unless the Company permits Participant to satisfy the
Tax Withholding Obligation by some other means in accordance with clause (iii)
below, and provided that the terms of this clause (ii) do not violate
Section 13(k) of the Securities Exchange Act of 1934, as amended, Participant’s
acceptance of the Stock awarded constitutes Participant’s instruction and
authorization to the Company and any brokerage firm determined acceptable to the
Company for such purpose to sell or arrange for the sale of unrestricted Share
of Stock to be delivered to Participant upon the vesting under Section 3 above
to satisfy the Tax Withholding Obligation. Such shares will be sold on the day
such Tax Withholding Obligation arises (e.g., a vesting date) or as soon
thereafter as practicable. Participant will be responsible for all brokers’ fees
and other costs of sale, and Participant agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale. If the Tax Withholding Obligation is satisfied by sale of shares, the
Company and the Employer will endeavor to sell only the number of shares
required to satisfy Participant’s and/or the Employer’s obligation for
Tax-Related Items; however, Participant agrees that the Company and/or the
Employer may sell more shares than necessary to cover the Tax-Related Items and
that, in such event, the Company will reimburse Participant for the excess
amount withheld, in cash and without interest. Participant acknowledges that the
Company or its designee is under no obligation to arrange for such sale at any
particular price, and that the proceeds of any such sale may not be sufficient
to satisfy Participant’s obligation for Tax-Related Items. Accordingly,
Participant agrees to pay to the Company or any of its Subsidiaries as soon as
practicable, including through additional payroll withholding, any amount of the
Tax Withholding Obligation that is not satisfied by the sale of shares described
above.
(iii)    By Check, Wire Transfer or Other Means. At any time not less than five
(5) business days (or such fewer number of days as determined by the Committee
or its designee) before any Tax Withholding Obligation arises (e.g., a vesting
date), Participant may request permission to satisfy the Tax Withholding
Obligation by check, wire transfer or other means, by submitting such request,
in writing, to the Company. If the Company approves Participant’s request,
within five (5) business days of a vesting date (or such fewer number of days as
determined by the Committee or its designee) Participant must deliver to the
Company the amount that the Company determines is sufficient to satisfy the Tax
Withholding Obligation by (x) wire transfer to such account as the Company may
direct, (y) delivery of a certified check in U.S. dollars payable to the
Company, or (z) such other means as specified from time to time by the Committee
or its designee.


11

--------------------------------------------------------------------------------





Participant shall pay to the Company or to the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Participant’s participation in the 2002 Plan that cannot be
satisfied by the means previously described. The Company may refuse to deliver
unrestricted shares of Stock or the proceeds of the sale of shares of Stock to
Participant if Participant fails to comply with Participant’s obligation in
connection with the Tax-Related Items.


C.    Forfeiture.


Section 12 of the Base Agreement is supplemented by the following provision:


In its sole discretion, the Committee may amend or waive the provisions of
Section 12 of the Base Agreement, in whole or in part, to the extent necessary
or advisable to comply with applicable laws, as determined by the Committee.


D.    Additional Provisions.


The Base Agreement is further amended by adding the following after the text of
Section 12:


13.    Requirements of Law. The granting of the Award under the 2002 Plan shall
be subject to all applicable laws, rules, and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required. No shares of Stock will be issued or delivered to Participant under
the 2002 Plan unless and until there has been compliance with such applicable
laws, as determined by the Company.


14.    Nature of the Grant. In accepting the Award, Participant acknowledges
that:


(a)the 2002 Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time;


(b)the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future awards of shares of Stock, or
benefits in lieu of shares of Stock even if shares of Stock or other services
have been awarded repeatedly in the past;


(c)all decisions with respect to future grants of shares of Stock, if any, will
be at the sole discretion of the Company;


(d)Participant’s participation in the 2002 Plan is voluntary;


(e)the Award and the shares of Stock subject to the Award are not intended to
replace any pension rights or compensation;


(f)notwithstanding any language in the Agreement or the Notice of Award to the
contrary, awards under the 2002 Plan, including the Award, and the shares of
Stock subject to the Award, are an extraordinary item that do not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer, and the Award is outside the scope of Participant’s employment
contract, if any;


(g)notwithstanding any language in the Agreement or the Notice of Award to the
contrary, awards under the 2002 Plan, including the Award, and the shares of
Stock subject to the Award, are not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculation of any
overtime, severance, resignation, termination, redundancy, dismissal, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company the Employer, or any
Subsidiary or affiliate of the Company;


(h)the grant of the Award will not be interpreted to form an employment contract
or relationship with the Company, the Employer or any Subsidiary or affiliate of
the Company;


12

--------------------------------------------------------------------------------







(i)the future value of the shares of Stock is unknown and cannot be predicted
with certainty;


(j)no claim or entitlement to compensation or damages arises from the forfeiture
of the Award resulting from termination of Participant’s Continuous Status as an
Employee of the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws and whether or not later found to be
invalid), and in consideration of the grant of the Award to which Participant is
otherwise not entitled, Participant irrevocably agrees never to institute any
claim against the Company or the Employer, waives Participant’s ability, if any,
to bring such claim, and releases the Company or any Subsidiary or affiliate
from any claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the 2002 Plan,
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agreed to execute any and all documents to request dismissal or withdrawal
of such claims; and


(k)further, no claim or entitlement to compensation or damages arises if, in
satisfying Participant’s (and/or the Employer’s) obligation for Tax-Related
Items pursuant to Section 4 of the Base Agreement (as modified by this Appendix
A), the Company and/or the Employer withholds an amount in excess of the amount
legally required to be withheld, and in consideration of the grant of the Award
to which Participant is otherwise not entitled, Participant irrevocably agrees
never to institute any claim against the Company or the Employer, waives
Participant’s ability, if any, to bring such claim, and releases the Company or
any Subsidiary or affiliate from any claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the 2002 Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agreed to execute any and all documents to
request dismissal or withdrawal of such claims.


15.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the 2002 Plan or acquisition or sale of shares of
Stock. Participant is hereby advised to consult with Participant’s own personal
tax, legal and financial advisors regarding his or her participation in the 2002
Plan before taking any action related to the 2002 Plan.


16.    Data Protection.


The Company’s External Privacy and Cookies Notice (the “External Privacy
Notice”) is available online at:
http://www.franklintempletonglobal.com/franklintempletonglobal/privacy (and
“GDPR Frequently Asked Questions” can be found at the same URL).


The information in this Section 16 is provided to Participants by the Company
for the exclusive purpose of processing Personal Data (as defined in the
External Privacy Notice) in the context of implementing, administering and
managing the 2002 Plan. For the purposes of this Section 17, the Company is the
controller. Where local data protection laws require the appointment of a local
representative, such representative will be the Company’s Data Protection
Officer. A glossary of terms used in this Section 16 is provided below.


This Section 16 applies in addition to the Company’s Employee Privacy Notice
which can be accessed via Passport.


Participant is responsible for: (i) providing the Employer and the Company with
accurate and up-to-date Personal Data; and (ii) updating those Personal Data in
the event of any material changes.


For any questions related to this Section 16 or relating to the Company’s
processing of Personal Data, please contact the Data Protection Officer at
[__________].




13

--------------------------------------------------------------------------------





Glossary
 
‘controller’ means the entity that decides how and why Personal Data are
processed.


‘process’, ‘processing’ or ‘processed’ means anything that is done with Personal
Data, including collecting, storing, accessing, using, editing, disclosing or
deleting those data.


17.    Language. If Participant has received the Agreement or any other document
related to the 2002 Plan translated into a language other than English and if
the meaning of the translated version is different than the English version, the
English version will control.


18.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the 2002 Plan, on
the Award and on any Shares acquired under the 2002 Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the 2002 Plan, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.




14